Citation Nr: 1537350	
Decision Date: 09/01/15    Archive Date: 09/10/15

DOCKET NO.  14-07 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for renal failure.


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from May 18, 1976, to July 23, 1976.  The Veteran died in January 2012, during the pendency of this appeal.  His widow submitted a request to be substituted as the appellant for purposes of continuing the appeal.  The regional office (RO) accepted her request to substitute.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Louisville, Kentucky, Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction was subsequently transferred to the VA RO in Montgomery, Alabama.


FINDINGS OF FACT

1.  The Veteran served less than 90 days of active duty service.

2.  Diabetes was not present in service and has not been shown by competent and credible evidence to be related to his military service.

3.  Renal failure was not present during service and has not been shown by competent and credible evidence to be related to his military service.


CONCLUSIONS OF LAW

1.  Diabetes was not incurred or aggravated in service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1131, 1133 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  Renal failure was not incurred or aggravated in service and is not proximately due to or the result of service-connected disability.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.3.10 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. 3.159 (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The Board finds that the required notice was met through correspondence sent to the Veteran during the course of the claim.  See e.g., August 2010 letter.  

Next, VA has a duty to assist the appellant in the development of the claim, which includes assisting in the procurement of service treatment records and pertinent treatment records and, when necessary, providing an examination.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159

The Veteran was afforded a VA examination in connection with his diabetes claim, but not for his kidney claim.  The examination he was afforded was, in the Board's opinion, adequate.  For the kidney disability, in determining whether the duty to assist requires that a VA medical opinion be obtained with respect to a veteran's claim for benefits, there are four factors for consideration.

These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the service treatment records are silent as to any complaints or treatment for renal failure or other kidney condition.  Moreover, the post-service evidence does not indicate any current complaints or treatment referable to a kidney condition until several years following separation.  Furthermore, the record contains no competent evidence suggesting a causal relationship between the current disability and active service.  For all of these reasons, but especially in light of the absence of evidence establishing an event, injury or disease in service, the evidence does not indicate that the claimed disability may be related to active service such as to require an examination, even under the low threshold of McLendon.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim, as well as the appellant's, are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the appellant's claim.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Diabetes

Initially, the Veteran argued that he was entitled to service connection for diabetes because he was diagnosed with this condition shortly after his separation from service.  His lay statements and those of his siblings note that he was first diagnosed with diabetes in August 1976.

Certain disabilities, including diabetes mellitus, are subject are presumed to have been incurred in service if manifested to a compensable degree within one year of discharge from service if the Veteran served on active duty for 90 continuous days or more after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  The Veteran's period of service is less than 90 days and, therefore, does not qualify for this presumption.

This 90 day requirement does not apply to diseases associated with exposure to herbicide agents, including Type II diabetes, but there is no indication in the record that the Veteran was exposed to herbicide agents.  Indeed, he had no foreign or sea service and entered active duty more than one year after the end of the Vietnam Era.  See 38 C.F.R. § 3.307(a)(6)(iii).  Thus, he does not qualify for this presumption.

The question then becomes whether service connection is warranted on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that the Veteran is not precluded from establishing service connection with proof of actual direct causation).

To prevail on the issue of direct service connection, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In this case, the record shows a diagnosis of diabetes.  See generally, private and VA Outpatient Treatment Records, lay statements.

The Veteran's service treatment records do not show a diagnosis of diabetes.  The appellant has argued that the Veteran had symptoms of diabetes during service, such as extreme exhaustion.  A June 1976 counseling record notes that the Veteran often went on sick call for aches and pains caused by sore muscles, which is corroborated by service treatment records showing complaints of left foot pain, low back pain, left knee pain, and sprained left ankle.  Later notations reflect a lack of effort, poor motivation, and an ambivalent attitude towards training.  The record does not reflect sick call visits for complaints of exhaustion.  At the time of his discharge, the Veteran elected not to have a separation medical examination.

Nevertheless, VA sought a medical opinion regarding the appellant's claim.  In an August 2013 opinion, the examiner found that the Veteran's in-service behaviors, as recorded in his service records, should not be considered as a sign of evolving diabetes, and it is much more likely that the symptoms of diabetes first manifested acutely weeks after service, resulting in his hospitalization for an acute onset insulin dependent diabetes mellitus.  This examiner noted that the Veteran's service treatment records did not reflect complaints of fatigue, weakness, extreme thirst, polyuria, polydipsia or polyphagia and there were no blood sugar readings at that time to support the diagnosis of diabetes mellitus.  Furthermore, the Veteran and his siblings' report of hospitalization in August 1976 are consistent with acute onset of this condition originating at the time of that hospitalization (August 1976).

Additionally, the examiner addressed the question of whether the physical training that the Veteran underwent during basic training caused or aggravated beyond normal progression the development of his diabetes.  Specifically, this examiner found that there was no evidence that during basic training the Veteran complained of feeling extremely exhausted doing exercises or was physically unable to do exercises during service because of fatigue, as that would have certainly lead to medical evaluations which were never performed.  This examiner noted that an in-service onset of diabetes would have made the Veteran very sick within a matter of days, not weeks.  Ultimately, the examiner found that the Veteran's behavior at the time of discharge was not due to signs and symptoms of diabetes as that disease does not present with those symptoms.  The examiner also noted that there was no evidence in medical literature that extreme physical activity could exacerbate diabetes and cause it to flare-up.  Thus the medical evidence of record is against this claim.

To the extent that the appellant believes that the Veteran's diabetes was due to the Veteran's military service, the Board acknowledges that a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Here, however, the appellant alleges no first-hand knowledge of the onset of the Veteran's diabetes as she and the Veteran were not married until several decades later and she has not otherwise suggested that she was present at the time of the Veteran's active duty service.  Nor is there any indication that she has any medical training, education or experience.  Nor is the etiology of diabetes, which is a disease process with signs and symptoms common with other disorders, the type of disability susceptible to lay opinion.  Thus, the appellant is not competent to address etiology in this case.  Although the Veteran and his siblings were present then and could provide lay evidence, their statements note an August 1976 initial onset of diabetes, not during service.  While this is shortly after the Veteran's separation from service, it is not the type of immediately observable cause-and-effect relationship contemplated under Jandreau.  As such service connection is not warranted.

In short, for reasons expressed immediately above, the claim of service connection for diabetes must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not helpful to the claimant.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Renal Failure

The Veteran, and now the appellant, has also claimed entitlement to service connection for renal failure due to diabetes.  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection  between the service-connected disability and the current  disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  As noted above, service connection for diabetes is not warranted.  Therefore service connection for renal failure secondary to diabetes is not warranted.

Alternately, the Board has considered whether service connection on a direct basis is warranted.  In this case, however, the Veteran's service treatment records do not show any diagnoses or symptoms attributable to renal failure or any kidney condition.  Instead, his chronic kidney disease was first noted several decades after service.  See June 2006 VA Outpatient Treatment Record.  Thus, the Board finds that direct service connection for renal failure is not warranted.  Again, the preponderance of the evidence is against the claim.  Thus, the benefit-of-the-doubt rule is not helpful to the claimant.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49, 54-56.


ORDER

Service connection for diabetes mellitus is denied.

Service connection for renal failure is denied.




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


